Title: To Thomas Jefferson from Sebastian Bauman, 5 March [i.e. April] 1802
From: Bauman, Sebastian
To: Jefferson, Thomas


            Sir,
              Post office new yorkMarch [i.e. Apr.] 5. 1802
            I have the Honor to inform you that the letter for London which you sent me under Cover, came in time for the British Mail, which will be closed here on Wednesday the 7 inst., and go in the British Packet Lady Arabella for Falmouth.
            I have the Honor to be with great Respect, Sir, your most ob. & very humble Servant,
            S. Bauman
           